367 F.2d 582
Bobbie Eugene GLENN, Appellant,v.UNITED STATES of America, Appellee.
No. 10619.
United States Court of Appeals Fourth Circuit.
Argued Oct. 5, 1966.Decided Oct. 10, 1966.

Don B. Davis, Charlotte, N.C.  (Court-appointed counsel), for appellant.
Wm. Medford, U.S. Atty.  (William M. Styles, Asst. U.S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Appellant Glenn was convicted by a jury upon an indictment charging him with the theft of merchandise from an interstate shipment in violation of 18 U.S.C. 659.  Having carefully considered the record, the briefs and oral arguments of counsel we find no error in the trial.


2
As one of his assignments of error on appeal Glenn seeks to attack the court's instructions to the jury as erroneous and incomplete.  No objection to the instructions was offered below as required by Rule 30 of the Federal Rules of Criminal Procedure.  This court could, under Rule 52(b), notice plain error affecting substantial rights even in the absence of objection in the District Court but we find no such error here.  The judgment below will be


3
Affirmed.